DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending.
Claims 1-6 are rejected.
Claim 7 is canceled.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 
Prior to the applicants' invention Chaudhari et al. disclosed a method for the purification of cysteamine or a salt thereof from impurities comprising: a) dissolving cysteamine or a salt thereof in water; c) isolating cysteamine or a salt thereof with a HPLC purity greater than or equal 98% from said solution (see paragraphs 0012-0021). Prior to the applicants' invention Powell had already disclosed that it is desirable that the dosage forms of cysteamine have less than 5 wt% of cystamine based on the amount of cysteamine for storage stability (see paragraphs 0068-0071).  Prior to the applicants' invention Dohil disclosed a pharmaceutical dosage form that comprises a cysteamine salt and less than 5% by weight of cystamine contaminants (see entire disclosure, in 
Butlers process is not completely different from applicants’ method.  Tris buffers  are mostly water (see for instance section 3 of the Thermo Fisher Scientific Safety Data Sheet and Cold Spring Harbor Protocols recipe for Tris-HCl).   The applicants’ process does not exclude the presence of Tris (hydroxymethyl) aminomethane.   The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 
The applicants state that the isolation of the purified cysteamine or its salt to 98% purity occurs simultaneously with the elimination of the by-product of the reaction without the further steps of requiring additional extraction and/or purification and without the need to control the pH.  
This argument is not persuasive.  First in applicants claim 1 the isolation step is a separate step from the treatment with DTT.  Second there is no requirement in Butler that the pH needs to be controlled.  The disclosure of the pH is simply the pH of the Tris buffer used to dissolve the disulfides.  Nonetheless, even if Butler required control of the pH the applicants claimed invention does not exclude this requirement nor does it exclude the use of nitrogen, which is an inert gas.    
The applicants argue that neither Powell nor Dohil teach that a content of <0.2% can be obtained because they only teach less than 5% cystamine content.  
This argument is not persuasive.   Less than 5% cystamine content includes a content of <0.2%.   If a content of <0.2% is not achieved the ordinary skilled artisan would have found it obvious that further reduction with DTT could be carried out so as to obtain close to 100% of the monothiol cysteamine as taught by Butler (see Results and Discussion of page 675).   Thus, obtainment of cysteamine or a salt thereof having a purity of >/= 98% is not an unexpected result.   Since the goal of Butler is to achieve pure amine-containing thiol compounds, which includes cysteamine one having ordinary skill in the art would reasonably conclude that close to 100% means as close to 100% as can be obtained.  Using the description of a pure cysteamine salt given by  
The Skilled artisan would have found it obvious to add an amount of DTT to the cysteamine, including the claimed amounts, based upon the amount of cystamine to be reduced so as to give close to 100% recovery of the monothiol cysteamine as taught by Butler or a pharmaceutical dosage form having less than 5% cystamine, which would ensure that the dosage forms is able to obtain the desired storage stability as taught by Powell.    The skilled artisan would have found it obvious that cysteamine or a salt thereof having less than 0.2% content of cystamine could be readily achieved by reducing the sulfides bonds in cystamine as taught by Dohil using DTT as taught by Butler.
Thus, for the above reasons the examiner maintains that claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 2018/0193292 A1) in view of Powell et al. (US 2017/0319512 A1); Dohil (WO 2018/093364 A1) and Butler et al. (“Reduction of Disulfide-Containing Amines, Amino Acids, and Small Peptides", ANALYTICALBIOCHEMISTRY, 1976, Vol. 75, No.2, pp. 674-675).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 2018/0193292 A1) in view of Powell et al. (US 2017/0319512 A1); Dohil (WO 2018/093364 A1) and Butler et al. (“Reduction of Disulfide-Containing .
	Chaudhari et al. disclose a method for the purification of cysteamine or a salt thereof from cystamine impurities comprising: a) dissolving cysteamine or a salt thereof in water; c) isolating cysteamine or a salt thereof with a HPLC purity greater than or equal 98% from said solution (see paragraphs 0012-0021).   The cysteamine salt can be the bitartrate salt or the hydrochloride salt (see paragraphs 0008-0009).   The cysteamine obtained is subjected to salification (see paragraph 0008).  The cysteamine bitartrate salt is from cysteamine hydrochloride (see paragraphs 0048 and 0049).  
Chaudhari et al. differ from the instant claims in that Chaudhari et al. do not disclose b) adding dithiothreitol to the resultant aqueous solution in an amount of from 0.02 to 0.4 equivalents with respect to cysteamine and obtaining the cysteamine or a salt thereof with a cystamine content < 0.2%.
Powell et al. disclose an enterically-coated cysteamine composition for increasing delivery of cysteamine to the small intestine and resulting in less frequent dosing compared to non enteric-coated cysteamine (see paragraph 0004).   It is taught that the dosage form exhibits advantageous storage stability as measured by the amount of cystamine present following storage (see paragraph 0019).  It is desired that the dosage form have less than 5 wt% of cystamine based on the amount of cysteamine for storage stability (see paragraphs 0068-0071).   
Dohil discloses a pharmaceutical dosage form that comprises a cysteamine salt and less than 5% by weight of cystamine contaminants (see entire disclosure, in particular paragraphs 0004 and 0027).  It is disclosed that it should be readily apparent 
Butler discloses that disulfides, such as cystamine, can be quantitatively reduced by DTT to give close to 100% recoveries of the monothiols, such as cysteamine (see pages 674-675).  Butler discloses that the method allows for biologically significant thiol compounds that have become oxidized during storage or are available only as disulfides can be easily reduced and recovered in aqueous solution free of toxic materials. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the cysteamine salts of Chaudhari et al. could be prepared in a pharmaceutical dosage form, such as the dosage forms disclosed by Powell et al. and Dohil, since Powell et al. and Dohil have shown that cysteamine salts can be prepared in an enterically coated pharmaceutical dosage form for delivery to patients in need of treatment.   The skilled artisan would have been motivated to obtain the cysteamine salts of Chaudhari et al. in an enterically coated pharmaceutical dosage form, as disclosed by Powell et al. and Dohil, since this would allow for an increased delivery of cysteamine to the small intestine while resulting in less frequent dosing as compared to non enteric-coated cysteamine.
One having ordinary skill in the art would have further been motivated to utilize the cysteamine or cysteamine salt of Chaudhari et al. having less than 5% by weight of cystamine contaminants, which encompasses the claimed <0.2%, as taught by Powell .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ThermoFisher Scientific, Safety Data Sheet-Tris Buffer Solution 1.0M-0.3M, creation date March 19, 2012, 6 pages.
Cold Spring Harbor Protocols, Tris-HCl recipe, 2006, cshprotocols.cshlp.org, 2 pages.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699